Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This Office Action is in response to Applicant’s communication filed on November 08, 2019 for the patent application 16/677,753.   Claims 1 – 20 are pending in the application.

Information Disclosure Statement

 The Information Disclosure Statements (IDS) submitted on November 08, 2019, May 12, 2020 and September 28, 2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, these Information Disclosure Statements are being considered by the Examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 1 - 20 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

1 as the claim that represents the claimed invention for analysis and is similar to system Claim 11 and computer readable claim 15.  Claim 1 recites the limitations of:

( A ) associating, at a first time, a policy with a giver having a giver payment account and a recipient having a recipient payment account, wherein the giver payment account is independent of the recipient payment account and each of the giver payment account and the recipient payment account existed prior to the first time and are independent of each other and have no control over each other, and wherein the policy is at least in part giver defined and requires at least two transactions prior to applying a gift credit;
( B ) configuring a notification that is linked to the policy; 
( C ) transferring the notification to a device associated with the recipient;
( D ) monitoring, at a second time which is later than the first time and according to the policy, transactions using the recipient payment account to identify the at least two transactions; and 
( E ) upon identifying the at least two transactions being completed using the recipient payment account, triggering a service provider to withdraw at least a portion of the gift credit from the giver payment account and transfer the portion of the gift credit to the recipient payment account.

These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 1 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 11 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of the device or any of the bolded limitations in claim 1 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claims 11 and 15.

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “configuring” steps are recited at a high level of generality and amounts to mere data gathering, which is a form of extra-solution activity.

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 1, limitation ( C ) above in Applicant’s specification para [0116], which discloses “FIG. 4A [0116] illustrates an example block diagram 400 of a network 416 in which the system can operate. Network 416 includes various components that make the processing disclosed herein possible. A giver interface 402 is used in a variety of ways to receive initial information about the giver. For example, the giver interface 402 can simply be a web site accessible via a web browser in which there is an opportunity for the giver to provide the basic information to identify the recipient, the amount associated with the virtual gift card and so forth. The giver interface 402 can be a device such as kiosk, ATM machine, or gas pump.“.   Similar arguments apply to claims 11 and 15..

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, Claims 1, 11 and 15 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 1 , 11 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 1, 11, and 15 are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  

Dependent Claims

Dependent claims 2 – 10, 12 – 14 and 16 - 20 are also rejected under 35 U.S.C. 101.  Dependent claims 2 – 10, 12 – 14 and 16 - 20 are further define the abstract idea or further define the extra-solution activities that are present in independent claims 1, 11 and 15 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  Claims 2 – 10, 12 – 14  clearly further define the abstract idea as stated above and claims 16 -  20 further define extra-solution activities such as wherein the at least two separate qualifying transactions comprise a first transaction at a first merchant and a second transaction at a second merchant and transaction of a first transaction category and a second transaction of a second transaction category. Furthermore, dependent claims 2 – 10, 12 – 14 and 16 - 20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
 As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 1 – 20 are not seen to be statutory.


Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negative by the manner in which the invention was made.


5.	Claims 1, 5 – 7, 10, 11 and 15 - 20 are rejected under 35 U.S.C. 103(a) as being obvious over Patrick Ledbetter et al.  (Pub. # US 2009/0234771 A1 – herein referred to as Ledbetter) in view of Spencer N. White (Pub. # US 2010/0325006 A1 – herein referred to as White).

Re: Claim 1, Ledbetter discloses a method comprising: 
associating, at a first time, a policy with a giver having a giver payment account and a recipient having a recipient payment account, wherein the giver payment account is independent of the recipient payment account and each of the giver payment account and the recipient payment account existed prior to the first time and are independent of each other and have no control over each other, and wherein the policy is at least in part giver defined and requires at least two transactions prior to applying a gift credit (Ledbetter, [0020], Fig, 2 –  As used herein, the term "payment card" refers to any financial account with transactional activity. A payment card includes, but is not limited to, a credit card, a debit card or a financial account.).
However, Ledbetter does not expressly disclose:  
configuring a notification that is linked to the policy; 
transferring the notification to a device associated with the recipient;
monitoring, at a second time which is later than the first time and according to the policy, transactions using the recipient payment account to identify the at least two transactions; and 
upon identifying the at least two transactions being completed using the recipient payment account, triggering a service provider to withdraw at least a portion of the gift credit from the giver payment account and transfer the portion of the gift credit to the recipient payment account.
In a similar field of endeavor, White discloses:
configuring a notification that is linked to the policy (White, [0029], [0029] -  If the consumer desires notifications, then the gift card server monitors use of the variable gift card. When the recipient activates the gift card S474, the gift card server notifies the consumer S475. When the recipient makes a purchase using the variable gift card S476, the gift card server notifies the consumer as well S477.); 
transferring the notification to a device associated with the recipient (White, [0039] -  Gift card server 520 sends notification  of this switch request S581 to predetermined merchant 524. Predetermined merchant 524 then makes a variable offer S582 to be sent to recipient which it sends through gift card server 520. Gift card server 520 forwards the offer S583 to recipient mobile device 510.);
monitoring, at a second time which is later than the first time and according to the policy, transactions using the recipient payment account to identify the at least two transactions (White, [0036] -  In this embodiment, the consumer purchases a variable gift card S470 for a recipient. A gift card server offers the consumer to restrict trading of merchants S471 on the variable gift card. The consumer may add restrictions S472 to the trading of the variable gift card, such as prohibiting certain merchants or constraining the variable gift card to a certain genre of merchants. Once restrictions, if elected, have been chosen the gift card server then offers to send notifications to the consumer S473 when the recipient uses the variable gift card.); and 
upon identifying the at least two transactions being completed using the recipient payment account, triggering a service provider to withdraw at least a portion of the gift credit from the giver payment account and transfer the portion of the gift credit to the recipient payment account (White, [0032] - when the recipient receives the message, the recipient is prompted to either download, or activate a preloaded mobile wallet  to "accept" the gift. This  may be  incorporated  in  a mobile wallet service,  such as that disclosed in U.S. patent application Ser. No.11/727,493, filed Mar. 27, 2007, which is hereby incorporated by reference herein in its entirety. With mobile wallet services, technology is embedded into mobile phones that allow the  user to pay for goods and services in a retail environment. Mobile wallets use, for instance, near field communications  based  off  of  RFID.  Additionally,   these mobile wallets can use scanning barcodes to process trans­ actions. Once the wallet is set up, the consumer can use NFC or other mobile payment services to redeem the card with the gift card server.).
Therefore, in light of the teachings of White, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Ledbetter, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing an gives the consumer control over switches and notifications upon  use.

Re: Claim 5, Ledbetter in view of White discloses the method of claim 1, 
wherein the at least two separate qualifying transactions comprise a first transaction at a first merchant and a second transaction at a second merchant (White, [0030] –  The message may contain a link at the bottom. The multimedia greeting gift card link says, for example, "Not interested in Bass Pro? Click here to learn how to apply this to any other merchant that you like." When the grandson selects the link, he can search a list of any merchant that is in the service provider's catalog or that the service provider has a business relationship with. The grandson prefers BORDER'S BOOKS to BASS PRO SHOPS. According to the present invention, the grandson uses the link to switch from the previously selected BASS PRO SHOPS gift card to a BORDER'S BOOKS gift card. The grandson authorizes the service provider to issue or activate the gift card. The service provider then reaches out to the payment processor to finalize the issuance. The amount of money is applied to a BORDER'S gift card with an account number. The payment is made at this stage because the service provider holds these funds in an intermediary or escrow account until the recipient finalizes the choice of gift card.).  The rationale for support of motivation, obviousness and reason to combine see claim 1 above.. 

Re: Claim 6, Ledbetter in view of White discloses the method of claim 1, further comprising: 
upon identifying a first qualifying transaction of the at least two separate qualifying transactions, sending the notification to the device (White, [0036] –   In this embodiment, the consumer purchases a variable gift card S470 for a recipient. A gift card server offers the consumer to restrict trading of merchants S471 on the variable gift card. The consumer may add restrictions S472 to the trading of the variable gift card, such as prohibiting certain merchants or constraining the variable gift card to a certain genre of merchants.  Once restrictions, if elected, have been chosen the gift card server then offers to send notifications to the consumer S473 when the recipient uses the variable gift card. If the consumer desires notifications, then the gift card server monitors use of the variable gift card. When the recipient activates the gift card S474, the gift card server notifies the consumer S475. When the recipient makes a purchase using the variable gift card S476, the gift card server notifies the consumer as well S477.).  The rationale for support of motivation, obviousness and reason to combine see claim 1 above.

Re: Claim 7, Ledbetter in view of White discloses the method of claim 6, 
wherein the notification indicates requirements associated with the policy for a second qualifying transaction (White, [0036] –   In this embodiment, the consumer purchases a variable gift card S470 for a recipient. A gift card server offers the consumer to restrict trading of merchants S471 on the variable gift card. The consumer may add restrictions S472 to the trading of the variable gift card, such as prohibiting certain merchants or constraining the variable gift card to a certain genre of merchants.  Once restrictions, if elected, have been chosen the gift card server then offers to send notifications to the consumer S473 when the recipient uses the variable gift card. If the consumer desires notifications, then the gift card server monitors use of the variable gift card. When the recipient activates the gift card S474, the gift card server notifies the consumer S475. When the recipient makes a purchase using the variable gift card S476, the gift card server notifies the consumer as well S477.).  The rationale for support of motivation, obviousness and reason to combine see claim 1 above.
.
Re: Claim 10, Ledbetter in view of White discloses the method of claim 1, further comprising: 
if a purchase price of the at least two separate qualifying transactions is less than a maximum gift credit, yielding an unused portion of a gift:
applying the purchase price to the recipient payment account; and returning the unused portion of the gift to one of the recipient payment account and the giver payment account (White, [0010], [0023] –   The service provider also monitors the gift card
usage and provides feedback upon its use. The consumer knows when the gift card was used, for how much, and the remaining balance. In exemplary embodiments, the merchants may make offers during the switching process to out­ bargain their competitors. For instance, while the service provider allows the recipient to choose from any merchant for face value, some merchants may offer a gift card worth more than face value, for no extra charge. A restaurant may want to give a $60 gift card for the $50 the recipient would get with any other merchant.).  The rationale for support of motivation, obviousness and reason to combine see claim 1 above.

Re: Claim 11, Claim 11 is a system claim corresponding to method claim 1.  Therefore, claim 11 is analyzed and rejected as previously discussed with respect to claim 1.

Re: Claim 15, Claim 15 is an apparatus claim corresponding to method claim 1 and system claim 12.  Therefore, claim 15 is analyzed and rejected as previously discussed with respect to claims 1 and 12.
.
Re: Claim 16, Ledbetter in view of White discloses the non-transitory computer-readable storage medium of claim 15, 
wherein the at least two separate qualifying transactions comprise a first transaction at a first merchant and a second transaction at a second merchant (White, [0030] –   When the grandson selects the link, he can search a list of any merchant that is in the service provider's catalog or that the service provider has a business relationship with. The grandson prefers BORDER'S BOOKS to BASS PRO SHOPS. According to the present invention, the grandson uses the link to switch from the previously selected BASS PRO SHOPS gift card to a BORDER'S BOOKS gift card. The grandson authorizes the service provider to issue or activate the gift card. The service provider then reaches out to the payment processor to finalize the issuance. The amount of money is applied to a BORDER'S gift card with an account number. The payment is made at this stage because the service provider holds these funds in an intermediary or escrow account until the recipient finalizes the choice of gift card. The service provider may charge a convenience fee to the consumer to allow for the ability to switch between merchants.).  The rationale for support of motivation, obviousness and reason to combine see claim 15 above.

Re: Claim 17, Ledbetter in view of White discloses the non-transitory computer-readable storage medium of claim 15, 
wherein the at least two separate qualifying transactions comprise a first transaction of a first transaction category and a second transaction of a second transaction category (White, [0011], [0043] –   Some restrictions force the recipient to stay within the same type of merchant, i.e. only restaurants, only clothing stores, etc. The service provider also monitors the gift card usage and provides feedback upon its use. The consumer knows when the gift card was used, for how much, and the remaining balance. In exemplary embodiments, the merchants may make offers during the switching process to out­ bargain their competitors. For instance,  while the service provider allows the recipient to choose from any merchant for face value, some merchants may offer a gift card worth more than face value, for no extra charge. A restaurant may want to give a $60 gift card for the $50 the recipient would get with any other merchant.).  The rationale for support of motivation, obviousness and reason to combine see claim 15 above.

Re: Claim 18, Ledbetter in view of White discloses the non-transitory computer-readable storage medium of claim 15, 
wherein the gift credit is associated with a maximum gift credit (White, [0010], [0011] –   Some restrictions force the recipient to stay within the same type of merchant, i.e. only restaurants, only clothing stores, etc. The service provider also monitors the gift card usage and provides feedback upon its use. The consumer knows when the gift card was used, for how much, and the remaining balance. In exemplary embodiments, the merchants may make offers during the switching process to out­ bargain their competitors. For instance,  while the service provider allows the recipient to choose from any merchant for face value, some merchants may offer a gift card worth more than face value, for no extra charge. A restaurant may want to give a $60 gift card for the $50 the recipient would get with any other merchant.).  The rationale for support of motivation, obviousness and reason to combine see claim 15 above.

Re: Claim 19, Ledbetter in view of White discloses the non-transitory computer-readable storage medium of claim 18, 
wherein the gift credit is applied to the recipient payment account up to the maximum gift credit (White, [0010], [0011] –   Some restrictions force the recipient to stay within the same type of merchant, i.e. only restaurants, only clothing stores, etc. The service provider also monitors the gift card usage and provides feedback upon its use. The consumer knows when the gift card was used, for how much, and the remaining balance. In exemplary embodiments, the merchants may make offers during the switching process to out­ bargain their competitors. For instance,  while the service provider allows the recipient to choose from any merchant for face value, some merchants may offer a gift card worth more than face value, for no extra charge. A restaurant may want to give a $60 gift card for the $50 the recipient would get with any other merchant.).  The rationale for support of motivation, obviousness and reason to combine see claim 15 above..

Re: Claim 20, Ledbetter in view of White discloses the non-transitory computer-readable storage medium of claim 18, 
wherein applying the gift credit to the recipient payment account is based on a purchase price associated with the at least two qualifying transactions, the instructions further causing the computing device to perform steps comprising: 
if the purchase price is less than the maximum gift credit yielding an unused portion of a gift, returning the unused portion of the gift to one of the recipient payment account and the giver payment account (White, [0030] –   When the grandson selects the link, he can search a list of any merchant that is in the service provider's catalog or that the service provider has a business relationship with. The grandson prefers BORDER'S BOOKS to BASS PRO SHOPS. According to the present invention, the grandson uses the link to switch from the previously selected BASS PRO SHOPS gift card to a BORDER'S BOOKS gift card. The grandson authorizes the service provider to issue or activate the gift card. The service provider then reaches out to the payment processor to finalize the issuance. The amount of money is applied to a BORDER'S gift card with an account number. The payment is made at this stage because the service provider holds these funds in an intermediary or escrow account until the recipient finalizes the choice of gift card. The service provider may charge a convenience fee to the consumer to allow for the ability to switch between merchants.).  The rationale for support of motivation, obviousness and reason to combine see claim 15 above..


6.	Claims 2 – 4 and 12 - 14 are rejected under 35 U.S.C. 103(a) as being obvious over Patrick Ledbetter et al.  (Pub. # US 2009/0234771 A1 – herein referred to as Ledbetter) in view of Spencer N. White (Pub. # US 2010/0325006 A1 – herein referred to as White) and further in view of Martin Davis et al.  (Pub. # US 2009/0132415 A1 – herein referred to as Davis).

Re: Claim 2, Ledbetter in view of White discloses the method of claim 1.
However, Ledbetter in view of White does not expressly disclose:  
wherein the policy further comprises an associated time frame for the at least two transactions
In a similar field of endeavor, Davis discloses:
wherein the policy further comprises an associated time frame for the at least two transactions (Davis, [0055] -  Apportionment of credit can be in accordance with predetermined rules stored at a rule-set database 516. The rules can be established by one or more financial/  commercial entities sponsoring the credit account(s) (502), for instance. Particularly, the rules can provide guidelines for the re-distribution component 514 to apportion available credit among multiple credit accounts (502) associated with MCD 504. The rules can be based at least in part on a concurrent credit balance, comparison of concurrent credit balances, a ratio of balance to credit limit, an amount of a requested transaction, or a number of trans­ actions undertaken in a threshold period of time, or a combination thereof or of like factors associated with the credit account 502 or one or more sub-accounts.).
Therefore, in light of the teachings of Davis, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Ledbetter in view of White, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way in order to allow givers to set up rules associated with timeframes for making use of a gift to prevent the gift from being unused for long periods of time.

Re: Claim 3, Ledbetter in view of White / Davis discloses the method of claim 2, 
wherein transactions using the recipient payment account are monitored according to the associated time frame (Davis, [0055] -  Apportionment of credit can be in accordance with predetermined rules stored at a rule-set database 516. The rules can be established by one or more financial/  commercial entities sponsoring the credit account(s) (502), for instance. Particularly, the rules can provide guidelines for the re-distribution component 514 to apportion available credit among multiple credit accounts (502) associated with MCD 504. The rules can be based at least in part on a concurrent credit balance, comparison of concurrent credit balances, a ratio of balance to credit limit, an amount of a requested transaction, or a number of trans­ actions undertaken in a threshold period of time, or a combination thereof or of like factors associated with the credit account 502 or one or more sub-accounts.).  The rationale for support of motivation, obviousness and reason to combine see claim 2 above.

Re: Claim 4, Ledbetter in view of White / Davis discloses the method of claim 2, 
wherein a first qualifying transaction according to the policy starts the associated time frame (Davis, [0055] -  Apportionment of credit can be in accordance with predetermined rules stored at a rule-set database 516. The rules can be established by one or more financial/  commercial entities sponsoring the credit account(s) (502), for instance. Particularly, the rules can provide guidelines for the re-distribution component 514 to apportion available credit among multiple credit accounts (502) associated with MCD 504. The rules can be based at least in part on a concurrent credit balance, comparison of concurrent credit balances, a ratio of balance to credit limit, an amount of a requested transaction, or a number of trans­ actions undertaken in a threshold period of time, or a combination thereof or of like factors associated with the credit account 502 or one or more sub-accounts.).  The rationale for support of motivation, obviousness and reason to combine see claim 2 above.

Re: Claim 12, Claim 12 is a system claim corresponding to method claim 2.  Therefore, claim 12 is analyzed and rejected as previously discussed with respect to claim 2.

Re: Claim 13, Claim 13 is a system claim corresponding to method claim 3.  Therefore, claim 13 is analyzed and rejected as previously discussed with respect to claim 3.

Re: Claim 14, Claim 14 is a system claim corresponding to method claim 4.  Therefore, claim 14 is analyzed and rejected as previously discussed with respect to claim 4.


7.	Claims 8 and 9 are rejected under 35 U.S.C. 103(a) as being obvious over Patrick Ledbetter et al.  (Pub. # US 2009/0234771 A1 – herein referred to as Ledbetter) in view of Spencer N. White (Pub. # US 2010/0325006 A1 – herein referred to as White) and further in view of Smith (Pub. # US 2010/0299227 A1 – herein referred to as Smith).

Re: Claim 8, Ledbetter in view of White discloses the method of claim 1.
However, Ledbetter in view of White does not expressly disclose:  
upon identifying a first qualifying transaction of the at least two separate qualifying transactions, and upon a threshold elapsed time after the first qualifying transaction, sending a reminder to the device to complete a second qualifying transaction according to the policy.
In a similar field of endeavor, Smith discloses:
upon identifying a first qualifying transaction of the at least two separate qualifying transactions, and upon a threshold elapsed time after the first qualifying transaction, sending a reminder to the device to complete a second qualifying transaction according to the policy (Smith, [0014], [0098] -  E-gift support service 485 includes tools for ensuring gift integrity, including inventory checking and gift expiration date. E-gift support service 485 includes a notifications manager 530 for notifying the gift recipient that a multi­ selection gift has been sent to him by the gift giver, for notifying the gift giver that the gift has been redeemed or rejected, for alerting the gift giver that the recipient has not yet redeemed his gift after a certain period of time, for enabling the recipient to send a message back to the gift giver, and for alerting the sender and the recipient if any of the gift choices are lost due to product unavailability. E-gift support service 485 also includes an inventory manager 535 for managing the inventory adjustments associated with the multi-selection gift. E-gift support service 485 also includes an e-gift man­ ager 540 for providing tools that enable the gift giver to manage a sent multi-selection gift, including inter alia re­ addressing the gift, modifying the contents of the gift, modifying the redemption rules of the gift, cancelling the gift, re-issuing the gift, and cloning the gift.).
Therefore, in light of the teachings of Smith, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Ledbetter in view of White, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way in order to provide gift recipients with timely reminders about gifts that they may forgetting to use.

Re: Claim 9, Ledbetter in view of White / Smith discloses the method of claim 8, 
wherein the reminder indicates at least one of a qualifying merchant, a qualifying product category, a remaining time to complete the second qualifying transaction, a maximum gift credit for the second qualifying transaction, and other terms of the policy (Smith, [0014], [0098] -  E-gift support service 485 includes tools for ensuring gift integrity, including inventory checking and gift expiration date. E-gift support service 485 includes a notifications manager 530 for notifying the gift recipient that a multi­ selection gift has been sent to him by the gift giver, for notifying the gift giver that the gift has been redeemed or rejected, for alerting the gift giver that the recipient has not yet redeemed his gift after a certain period of time, for enabling the recipient to send a message back to the gift giver, and for alerting the sender and the recipient if any of the gift choices are lost due to product unavailability. E-gift support service 485 also includes an inventory manager 535 for managing the inventory adjustments associated with the multi-selection gift. E-gift support service 485 also includes an e-gift man­ ager 540 for providing tools that enable the gift giver to manage a sent multi-selection gift, including inter alia re­ addressing the gift, modifying the contents of the gift, modifying the redemption rules of the gift, cancelling the gift, re-issuing the gift, and cloning the gift.).  The rationale for support of motivation, obviousness and reason to combine see claim 8 above.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



//John H. Holly/ Primary Examiner, Art Unit 3696